EFiled: Jun 30 2015 04:05PM EDT
                                                    Transaction ID 57479773
                                                    Case No. 9425-VCN
                           COURT OF CHANCERY
                                 OF THE
                           STATE OF DELAWARE

 JOHN W. NOBLE                                             417 SOUTH STATE STREET
VICE CHANCELLOR                                            DOVER, DELAWARE 19901
                                                          TELEPHONE: (302) 739-4397
                                                          FACSIMILE: (302) 739-6179

                                  June 30, 2015



Joel Friedlander, Esquire                  Brian C. Ralston, Esquire
Christopher M. Foulds, Esquire             Potter Anderson & Corroon LLP
Friedlander & Gorris, P.A.                 1313 North Market Street, 6th Floor
222 Delaware Avenue, Suite 1400            Wilmington, DE 19801
Wilmington, DE 19801

                        Raymond J. DiCamillo, Esquire
                        Richards, Layton & Finger, P.A.
                        920 North King Street
                        Wilmington, DE 19801

      Re:   Friedman v. Dolan
            C.A. No. 9425-VCN
            Date Submitted: January 23, 2015

Dear Counsel:

      It is hard to look at the facts of this case without going away troubled.

A compensation committee with various ties to the controlling shareholder family

awarded considerable executive compensation and benefits to the patriarch of that

family and his son.     Additionally, a board dominated by members of the

controlling family approved non-executive director compensation, which accrued
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 2


to three family-member directors with qualifications and attendance records that

have been called into question. Nonetheless, compensation decisions are not the

expertise of trial judges, and the Court should not second-guess an independent

compensation committee’s business decisions that are not irrational. The Court

also lacks a principled way to evaluate a director’s decision to accept a position

and her performance as a director. Although the amount of compensation and

board composition raise some concern, that concern does not justify judicial

intervention into that thicket here.

                                       *****

      Plaintiff Julie Friedman (“Friedman” or the “Plaintiff”) is and has been a

shareholder    of    Nominal     Defendant   Cablevision    Systems    Corporation

(“Cablevision” or the “Company”) at all times relevant to this litigation.1

Cablevision, “a telecommunications and media company . . . . [serving] millions of




1
  Mot. for Intervention Pursuant to Del. Ct. Chancery Rule 24 ¶ 1. The Court
granted Friedman’s motion to intervene on February 10, 2015. Unless otherwise
noted, the facts are drawn from the Verified Stockholder Derivative Complaint
(“Compl.”) and, for limited purposes, the public filings it incorporates. See, e.g.,
In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 169 (Del. 2006).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 3


households and businesses in the New York metropolitan area,”2 was founded by

Defendant Charles F. Dolan (“Charles”). Charles has been Executive Chairman of

Cablevision since 1985 and “is focused on ‘setting the strategic direction of the

Company.’”3 He is also Executive Chairman of AMC Networks, Inc., a publicly

traded company controlled by the Dolan family. His son, Defendant James L.

Dolan (“James”), has been Cablevision’s Chief Executive Officer (“CEO”) since

1995 and a director since 1991. As CEO, James “is responsible for the day-to-day

management of the Company.”4 He also serves as Executive Chairman of The

Madison Square Garden Company (“MSG”)—another company under the Dolan

family’s control—and sings in a band that “travels extensively” for performances.5

      Charles’s daughters, Defendants Kathleen M. Dolan (“Kathleen”), Deborah

Dolan-Sweeney (“Deborah”), and Marianne Dolan Weber (“Maryanne,” and

collectively, the “Dolan Daughters” and, with their father and brother, the “Dolan


2
  Compl. ¶ 11. Cablevision is a Delaware corporation.
3
  Compl. ¶ 71 (quoting Aff. of Susan M. Hannigan, Esq. in Supp. of Compensation
Committee Defs.’ Mot. to Dismiss (“Hannigan Aff.”) Ex. 2 (“2013 Proxy”), at 25).
First names are used for convenience and to limit confusion. No disrespect is
intended.
4
  Compl. ¶ 71.
5
  Compl. ¶ 69.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 4


Defendants”), serve on Cablevision’s board as non-employee directors.          In

Cablevision’s 2013 annual proxy statement, the Dolan Daughters were said to be

qualified as directors based on work at Dolan-family charitable foundations and a

community center, as well as “‘experience as . . . member[s] of Cablevision’s

founding family.’”6

      Defendants Thomas V. Reifenheiser (“Reifenheiser”), John R. Ryan

(“Ryan”), and Vincent Tese (“Tese,” and collectively, the “Compensation

Committee Defendants”) comprise Cablevision’s compensation committee.

Committee chair Tese, seventy years old at the time of the complaint, has been a

Cablevision director since 1996 and has been on the compensation committee since

2004.7 He also serves as a director for MSG (where his brother works), but is

retired and does not maintain full-time employment. Reifenheiser, seventy-seven


6
  Compl. ¶ 42 (quoting, as an example, 2013 Proxy 7).
7
  The Compensation Committee Defendants rely on the 2013 Proxy to provide a
fuller picture of their current service and qualifications. See Compensation
Committee Defs.’ Opening Br. in Supp. of Their Mot. to Dismiss Compl. (“CCD
OB”) 7-9 (citing 2013 Proxy 4-5, 12). Plaintiff complains that “Defendants . . .
repeatedly rely on facts outside the pleadings.” Pl.’s Corrected Answering Br. in
Opp’n to Defs.’ Mots. to Dismiss Compl. (“PAB”) 24. Any additional information
in the public filings noted by the Court is included for completeness and does not
change the Court’s conclusions.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 5


years old at the time of filing, has been a member of the board since 2002 and the

compensation committee since 2007. He, too, is retired and does not maintain full-

time employment.      Finally, Ryan has been a director since 2002 and a

compensation committee member since 2009. The compensation committee has

been the subject of criticism over the years, from advisory firms and shareholders

alike. A majority of Class A votes cast in 2010 and 2012 elections withheld

support for the Compensation Committee Defendants.8 In 2013, a majority of

Class A votes opposed Tese’s election, 38.9% opposed Ryan’s, and 49.4%

opposed Reifenheiser’s.

      Members of the Dolan family hold 100% of Cablevision’s Class B stock and

approximately 73% of Cablevision’s voting power. Class B holders have ten votes

per share on matters put to common vote and can elect 75% of Cablevision’s


8
 The Dolans hold around four percent of the Class A stock. For context, the Court
notes Defendants’ argument that the 2010 vote preceded the contested
compensation awards and that the complaint fails to mention that all of the
Compensation Committee Defendants received a majority of “for” votes in 2011.
Compensation Committee Defs.’ Reply Br. in Supp. of Their Mot. to Dismiss
Compl. 24 n.11 (citing Hannigan Aff. Ex. 5, at 2).
  Defendants also offer public filings to show that a majority of the Class A stock
not held by the Dolan family approved Cablevision’s executive compensation in
2011 and 2014 advisory votes. CCD OB 16-17 (citing Hannigan Aff. Exs. 4-7).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 6


directors as a class (as opposed to one vote per share and 25% of directors for

Class A holders).9 They are also party to an agreement “that had the effect of

causing the voting power of the Class B stockholders to be cast as a bloc[]” on

matters subject to their class vote.10   “Cablevision has identified itself as a

‘controlled company’ under [New York Stock Exchange] rules” since adopting this

agreement.11   As such, Cablevision does not have (or need) a nominating

committee, and the incumbent directors serve that function under Cablevision’s

Corporate Governance Guidelines. Despite receiving substantial withhold votes

(including a majority of votes cast in 2010 and 2012), the Compensation

Committee Defendants have continued to nominate themselves, and the full board

has continued to approve those nominations.

      The pending litigation asserts claims related to compensation awarded to the

Dolan Defendants. From fiscal years 2010 through 2012, Cablevision paid James




9
   Ten members of the sixteen-member board (as of the time of the complaint),
including the Dolan Defendants, are part of the Dolan family. The Compensation
Committee Defendants are Class A directors.
10
   Compl. ¶ 23.
11
   Compl. ¶ 26.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 7


and Charles compensation worth $41.18 million and $40.27 million, respectively.12

The executive compensation packages for James and Charles included “a base

salary, perquisites, annual cash bonuses, and long-term incentive awards.”13 The

perquisites, including a company car and driver and a security program, were

valued at $476,000 and $792,000. Also included was a March 2012 “‘special’

one-time grant of stock options,” awarding James and Charles options valued at

$6.85 and $7.09 million.14 These awards were purportedly needed to “incentivize

and retain” officers and employees because a failure to meet certain targets was

expected to affect performance awards.15 Furthermore, on February 27, 2013,

James signed a letter agreement that renewed certain terms of his employment and

increased his compensation.    The employment agreement retained a modified

single-trigger provision. In other words, Cablevision “will pay James severance if


12
   These figures do not include compensation for service at other companies
controlled by the Dolan family but do include the value of the 2012 stock option
awards. See 2013 Proxy 39; CCD OB 11 n.4. The numbers in the 2013 Proxy are
slightly, but not materially, different from those in the complaint.
13
   Compl. ¶ 53.
14
   Compl. ¶ 73.
15
   Compl. ¶ 74 (internal quotation marks omitted). Public filings offer greater
detail on the reasons for the options. See CCD OB 13-15 (citing, for example,
2013 Proxy 31, 39).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 8


he chooses to terminate his employment for any reason within a certain period of

time after a change in control.”16

      The Compensation Committee Defendants set James’s compensation in a

process that “allowed James to ‘assist the Compensation Committee and its

compensation consultant in determining the Company’s core peer group and the

peer group comparisons.’”17          The Compensation Committee Defendants

considered James’s suggestions and purportedly “selected fourteen publicly traded

companies in the same general industry or industries as the Company as well as

companies of similar size and business mix.”18 An additional selection of peer

companies by Institutional Shareholder Service, Inc. (“ISS”) yields a pool of

twenty-six companies for comparison.19      Of these “peer group” companies,


16
   Compl. ¶ 82 (emphasis omitted). Plaintiff also expresses concern that any
change in control will depend on the Dolan family’s votes.
17
   Compl. ¶ 95 (quoting, for example, 2013 Proxy 22). Class A shareholders had
no real say in limiting James’s and Charles’s compensation.              For one,
“[s]tockholder-approved equity compensation plan[s]” have been approved
through Dolan family votes. Compl. ¶ 97. Proxy statements provide more detail
on the compensation committee’s process. See CCD OB 11-13 (citing, for
example, 2013 Proxy 21-22).
18
   Compl. ¶ 56 (internal quotation marks omitted).
19
   The complaint does not state that the compensation committee relied upon the
ISS sample group. Plaintiff provides the extra data for this litigation. See CCD
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 9


eighteen had market capitalizations of over $10 billion (as of January 2014), and

the group’s average total revenue (over fiscal years 2010 through 2012) was

$30.87 billion. By comparison, Cablevision had a market capitalization of $4.39

billion and $19.58 billion in revenue.         Its stockholder returns were also

comparatively low. Of the seventeen peer companies with less than $30 billion in

market capitalization, only two paid their CEOs more than Cablevision did.

      To set Charles’s compensation, the Compensation Committee Defendants

decided “that as a result of [Charles’s] important role . . . , an appropriate general

guideline for [Charles’s] target total direct compensation . . . was slightly below

the target total direct compensation of the Chief Executive Officer of the

Company.”20 Even Charles earned more than fourteen (of seventeen) CEOs at the

peer companies with a market capitalization below $30 billion.

      In contrast, the entire board set the compensation for Cablevision’s non-

employee directors (including the Dolan Daughters). Total compensation for fiscal

years 2011 and 2012 consisted of a base fee, restricted stock, sums for attendance


OB 29-30. For additional comparisons of the peer companies, see paragraphs 60
through 67 of the complaint.
20
   Compl. ¶ 96 (quoting, for example, 2013 Proxy 25).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 10


(whether in-person or by telephone) at meetings, and perquisites. The Company’s

Corporate Governance Guidelines encourage directors to “make every effort to

attend meetings” and include commitment to board matters as a nomination

criterion.21 However, Kathleen received compensation valued at $340,544 over

those two years, corresponding to participation in three (of six) meetings, by

telephone, in fiscal year 2012.22     Deborah received $367,863 and Marianne

received $374,455 over the same time—each attended three meetings in person

and one meeting telephonically in fiscal year 2012. Kathleen and Deborah did not

attend the 2012 Annual Meeting of Stockholders.

      Plaintiff filed this action to remedy the alleged harms primarily through

damages and disgorgement;23 Defendants moved to dismiss pursuant to Court of

Chancery Rule 12(b)(6). Plaintiff opposes the motions to dismiss and alternatively

asks for leave to amend her complaint.




21
   Compl. ¶ 38 (internal quotation marks omitted).
22
   Plaintiff sets forth corrected observations about fiscal year 2011 attendance in
her answering brief. PAB 7 n.3.
23
   Friedman intervened in this action after the original complainant lost standing to
assert the claims.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 11


                                        *****

         In her derivative complaint,24 Plaintiff first asserts breach of fiduciary duty

claims against James and Charles as officers and controllers. They are alleged to

have breached the duties of loyalty and good faith by causing Cablevision to award

and for personally accepting—through substantively and procedurally lacking

transactions—compensation, stock options, and perquisites.            James is further

faulted for negotiating his amended employment agreement. In her second count,

Plaintiff alleges that the Dolan Daughters breached duties of loyalty and good faith

as directors and controllers.       They purportedly are responsible for causing

Cablevision to award and personally accepting high compensation “despite . . .

virtually non-existent participation as . . . Board member[s].”25 Count III advances

breach of fiduciary duty claims against the Compensation Committee Defendants

for, in bad faith, (a) awarding James and Charles compensation in a manner not

entirely fair to the corporation, (b) granting stock options to James and Charles,

and (c) accepting the February 2013 letter agreement. Finally, Count IV asserts



24
     Defendants have not challenged Plaintiff’s demand futility contentions.
25
     Compl. ¶¶ 118-20.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 12


waste by the Compensation Committee Defendants in awarding, and by James and

Charles in causing and accepting, the March 2012 stock options.

      Moving to dismiss the complaint pursuant to Court of Chancery

Rule 12(b)(6), Defendants26 emphasize that the compensation committee was

independent and acted in good faith, thus receiving the protection of the business

judgment rule. More precisely, they argue that Plaintiff’s well-pleaded complaint

has not rebutted the presumption of the business judgment rule and that the awards,

including the stock options, were reasonable. As such, James and Charles cannot

have breached fiduciary duties by accepting compensation awarded through a

process that was within the compensation committee’s business judgment. They

add that the Dolan Daughters could not violate fiduciary duties by receiving

standard non-employee director compensation, missing a number of meetings, or

accepting positions for which they are allegedly unqualified absent a general

failure to perform their duties or sufficient pleadings about what they personally

did wrong. With respect to the waste claims, Defendants emphasize the stringent

26
   The Dolan Defendants submitted their own briefs but incorporated relevant
arguments made by the Compensation Committee Defendants. The Court
generally will not distinguish between the arguments made by the two sets of
defendants.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 13


standards by which such claims are evaluated and the “built-in incentive for the

recipients of options”27 as consideration.

      Plaintiff, in opposition, rejects application of the business judgment rule.

Her rationale for entire fairness review is based on the premise that “[t]ransactions

between controllers and a controlled company are reviewed under entire fairness,

regardless of whether the challenged transaction is approved by a committee or

whether the challenged transaction is a merger or non-merger.”28 Given the entire

fairness standard, Plaintiff claims to have met the minimal burden of suggesting

unfairness. She also asserts that the business judgment rule does not apply because

of the composition of the compensation committee and the full board. Plaintiff

places the burden of establishing independence and effectiveness on Defendants

and asks the Court to look at all of the allegations together. Finally, her waste

claims relate to granting (and causing and accepting) special option awards when

James and Charles had failed to meet goals and would not need any incentive to

remain with Cablevision.


27
   Opening Br. in Supp. of Dolan Defs.’ Mot. to Dismiss Compl. Pursuant to Ct. of
Chancery Rule 12(b)(6).
28
   PAB 27.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 14


      In reply, Defendants reiterate that the business judgment rule applies,

distinguishing between mergers and compensation contexts, as well as between

controlling and merely participating in decision-making.        They caution that

applying entire fairness here would eliminate incentives to employ special

committees and interfere with corporate affairs. Pressing ahead with the business

judgment rule, Defendants argue that Plaintiff has not met her burden to plead a

lack of independence, or bad faith, of the Compensation Committee Defendants. It

would follow that James and Charles, accepting their compensation, did not breach

fiduciary duties. Nor, they add, does the law support a breach of fiduciary duty in

accepting positions and compensation as narrowly pled by Plaintiff.29 Finally,

given the compensation committee’s reasonable decision to encourage and retain

employees (and no guarantee that James and Charles would continue to work as

executives), Defendants submit that there has not been waste.




29
  As the Dolan Defendants note, the complaint does not challenge the level of the
non-employee director compensation generally. Plaintiff also does not assert that
the Dolan Daughters violated any duties as board members approving the general
package.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 15


                                      *****

A. The Motion to Dismiss Standard

      On a motion to dismiss pursuant to Court of Chancery Rule 12(b)(6), the

Court takes the well-pleaded facts in the complaint as true, draws reasonable

inferences in favor of the non-moving party, and denies the motion “unless the

plaintiff would not be entitled to recover under any reasonably conceivable set of

circumstances susceptible of proof.”30 The standard is plaintiff-friendly, but the

Court need not accept “conclusory allegations without specific supporting factual

allegations” or “every strained interpretation of the allegations proposed.”31

B. The Fiduciary Duty Claims

      1. The Compensation Committee Defendants

      The Court begins its analysis with the fiduciary duty claims against the

Compensation Committee Defendants because they have broader implications for

the fiduciary duty claims against James and Charles.32 A board’s decision to award


30
   Gen. Motors, 897 A.2d at 168 (internal quotation marks omitted).
31
   Id. (internal quotation marks omitted).
32
   Perhaps allegations about excessive compensation fit better under the waste
framework, or waste simply “is a subset of good faith under the umbrella of the
duty of loyalty.” See Se. Pa. Transp. Auth. v. Abbvie Inc., 2015 WL 1753033, at
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 16


executive compensation to others is initially protected by the presumptions of the

business judgment rule.33 To survive a motion to dismiss,

      [a] plaintiff[] must show either that the board or committee that
      approved the compensation lacked independence (in which case the
      burden shifts to the defendant director to show that the compensation
      was objectively reasonable), or to plead facts sufficient to show that
      the board or committee lacked good faith in making the award.
      Assuming that this standard is met, plaintiffs need only allege some
      specific facts suggesting unfairness in the transaction in order to shift
      the burden of proof to defendants to show that the transaction was
      entirely fair.34




*14 n.114 (Del. Ch. Apr. 15, 2015) (noting the overlap with some degree of
caution); see also White v. Panic, 783 A.2d 543, 553-54 & n.36 (Del. 2001)
(observing the “similar” standards and adopting a waste analysis where the claims
were “unclear”). Nonetheless, the Court keeps with the order of Plaintiff’s
complaint and addresses her fiduciary duty claims, followed by her waste claims
relating to the option awards.
33
   Plaintiff does not suggest that the Compensation Committee Defendants are
interested in the compensation paid to James or Charles. This discussion about
compensation broadly includes options, perquisites, and James’s employment
agreement.
34
   In re Tyson Foods, Inc. Consol. S’holder Litig., 919 A.2d 563, 589 (Del. Ch.
2007) (footnote omitted). In Tyson, “the Tyson family ha[d] at all times kept the
company under its power and direction.” Id. at 571. The Court elaborated the
above standard in the process of denying the motion to dismiss certain fiduciary
duty claims against directors, and it also applied the business judgment rule to
dismiss a claim about a consulting contract with a member of the controlling
family. Id. at 587-90.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 17


Delaware courts are hesitant to scrutinize executive compensation decisions,

recognizing that “[i]t is the essence of business judgment for a board to determine

if a particular individual warrant[s] large amounts of money.”35 Entire fairness is

not the default standard for compensation awarded by an independent board or

committee, even when a controller is at the helm of the company.36               The

significance of an independent committee is well-recognized by our case law.37

      Plaintiff suggests that entire fairness review must apply because a controller

(namely the Dolan family) was on both sides of the transactions. She relies on

cases applying entire fairness review to transactions involving a controlling

shareholder,   particularly   non-merger   cases.38     Nonetheless,    Defendants

convincingly distinguish an independent committee’s compensation decisions from


35
   Brehm v. Eisner, 746 A.2d 244, 263 (Del. 2000) (second alteration in original)
(internal quotation marks omitted).
36
   See supra note 34. Defendants do not rely on the effects of a shareholder vote.
37
   See, e.g., Ravenswood Inv. Co., L.P. v. Winmill, 2011 WL 2176478, at *4 (Del.
Ch. May 31, 2011) (“[T]he board bears the burden of proving that the salary and
bonuses they pay themselves as officers are entirely fair to the company unless the
board employs an independent compensation committee or submits the
compensation plan to shareholders for approval.”).
38
   See, e.g., Monroe Cnty. Empls.’ Ret. Sys. v. Carlson, 2010 WL 2376890, at *1
(Del. Ch. June 7, 2010); T. Rowe Price Recovery Fund, L.P. v. Rubin, 770 A.2d
536, 552 (Del. Ch. 2000).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 18


other matters warranting default entire fairness review.        For example, major

concerns in applying entire fairness review are informational advantages and

coercion.39 The complaint does not support its allegations of leveraging control

over the compensation committee with a factual basis to make that inference, and it

is hard to imagine a material informational advantage James and Charles held

about the value of their services.   Additionally, the Court hesitates to endorse the

principle that every controlled company, regardless of use of an independent

committee, must demonstrate the entire fairness of its executive compensation in

court whenever questioned by a shareholder. It is especially undesirable to make

such a pronouncement here, where annual compensation is not a “transformative”

or major decision.40 In light of Tyson and the nature of executive compensation

decisions, the Court will apply the business judgment rule initially.


39
   See In re Pure Res., Inc., S’holders Litig., 808 A.2d 421, 441-43 (Del. Ch. 2002).
40
   At oral argument, Plaintiff contended that recurring decisions (such as annual
compensation) should receive more scrutiny than discrete transactions (such as a
merger). Oral Arg. Defs.’ Mots. to Dismiss Tr. (“Oral Arg. Tr.”) 58. Plaintiff also
cites legal scholarship to caution that controllers can abuse power through
compensation and employment decisions. PAB 33 n.6. Although there might be
concerns about the extent to which negotiations are truly at arm’s-length, our
law—Tyson is a persuasive example—respects the judgment of independent
directors. Moreover, reflexively reviewing decisions of independent directors who
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 19


      Directors are presumed to be independent, and it is ultimately Plaintiff’s

burden to “demonstrate that the director is beholden to the controlling party or so

under [the controller’s] influence that [the director’s] discretion would be

sterilized.”41 To overcome the presumption, it is not enough to observe that a

director has some relation to a party benefiting from the decision. At this stage, a

plaintiff must make provable allegations that, at a minimum, permit a reasonable

inference that a relationship or tie is material to the particular defendant whose

independence she is challenging.42 This is not a novel concept. The fact of




serve in the often difficult environment of controlled corporations would offer little
benefit to those corporations or their shareholders.
41
   In re MFW S’holders Litig., 67 A.3d 496, 509 (Del. Ch. 2013) (alterations in
original) (internal quotation marks omitted), aff’d sub nom. Kahn v. M & F
Worldwide Corp., 88 A.3d 635 (Del. 2014).
42
   See id. at 509-10 (explaining, although on a motion for summary judgment, that
“a plaintiff seeking to show that a director was not independent must meet a
materiality standard”).
   It is suggested that Defendants cannot rely on authority grappling with Rule 23.1
demand futility here, where there is no dispute that demand is excused. PAB 23.
While the Court is conscious of this distinction, the question is still whether the
Compensation Committee Defendants were independent. The difference is in the
particularity with which the claims must be pleaded. See, e.g., Tyson, 919 A.2d
at 582.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 20


compensation, even from both a parent and a subsidiary company, is not enough.43

Neither long-term board service44 nor the mere fact that one was appointed by a

controller suffices.45 Similarly, being retired or having attained a certain age does

not cast a reasonable doubt on independence.46 Close familial ties, such as those


43
   In re The Limited, Inc., 2002 WL 537692, at *5 (Del. Ch. Mar. 27, 2002); In re
Walt Disney Co. Deriv. Litig. (“Disney I”), 731 A.2d 342, 357, 360 (Del. Ch.
1998), aff’d in part and rev’d in part sub nom. Brehm v. Eisner, 746 A.2d 244
(Del. 2000).
44
   In re BJ’s Wholesale Club, Inc. S’holders Litig., 2013 WL 396202, at *6 n.63
(Del. Ch. Jan. 31, 2013) (explaining that allegations of “nearly twenty years of
Board service alongside [one director] and a long-term relationship with [another
director] . . . . do[] not raise a reasonable doubt as to the independence of a director
under Delaware law” (citation and internal quotation marks omitted)).
   Assessment of a director’s independence is, of course, contextual. Extended
years of service on the board of a controlled corporation warrant careful attention.
There is something of a concern that by 2010, Tese had served on the board with
James and Charles for nearly fifteen years. Regardless, Tese was only one of three
approving directors. Plaintiff has the burden to make pleadings that raise a
reasonably conceivable challenge to the independence of a majority of the
Compensation Committee Defendants. She has not met that burden, but
Defendants may be testing the limits of our law.
45
   Aronson v. Lewis, 473 A.2d 805, 816 (Del. 1984) (“[I]t is not enough to charge
that a director was nominated by or elected at the behest of those controlling the
outcome of a corporate election. That is the usual way a person becomes a
corporate director.”), overruled on other grounds by Brehm v. Eisner, 746 A.2d
244 (Del. 2000).
46
    See, e.g., Kaplan v. Wyatt, 484 A.2d 501, 512 (Del. Ch. 1984) (noting no
challenge to the independence of a special litigation committee member who was a
retired lawyer and certified public accountant), aff’d, 499 A.2d 1184 (Del. 1985);
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 21


between parent and child, can prevent a director from acting independently.47

Again, the test for independence generally asks whether, based on the alleged

conflict, “the director is unable to base his or her decisions on the corporate merits

of the issue before the board.”48

      In the absence of a challenge to independence, Plaintiff can state a claim by

raising a reasonable inference that the directors acted in bad faith. To succeed, she

must essentially rebut the business judgment rule with fact-based allegations that

“no person could possibly authorize such a transaction if he or she were attempting


cf. Aronson, 473 A.2d at 817-18 (disagreeing with the court below that the plaintiff
had adequately pleaded demand futility based on waste arising from a consulting
agreement with a seventy-five-year-old stockholder and director, distinguishing a
case that found waste for a consulting arrangement where, among other factors,
“the former president/director was a 70 year old stroke victim . . . and the contract
was silent as to continued employment in the event that the retired
president/director again became incapacitated and unable to perform his duties”).
This Court also has rejected the allegation that an individual who otherwise earns a
low salary in comparison to her compensation as a director loses independence by
that fact alone. Disney I, 731 A.2d at 359-60.
47
   In re China Agritech, Inc. S’holder Deriv. Litig., 2013 WL 2181514, at *20 (Del.
Ch. May 21, 2013). But see In re J.P. Morgan Chase & Co. S’holder Litig., 906
A.2d 808, 823 (Del. Ch. 2005) (drawing upon the New York Stock Exchange
Corporate Governance rules and finding no disabling conflict as the director’s son
was not alleged to be an executive officer or to live in the same household), aff’d,
906 A.2d 766 (Del. 2006).
48
   China Agritech, 2013 WL 2181514, at *20 (internal quotation marks omitted).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 22


in good faith to meet their duty.”49 Allegations that another course of conduct was

reasonable or better do not state a claim.50 Bad faith requires some level of

culpability.

          The fact-based allegations challenging the Compensation Committee

Defendants’ independence are long-term board service, service at other Dolan-

controlled entities, age, retirement status, a sibling’s employment, continued self-

nomination with board approval, and the fact of the challenged awards.

Unfortunately for Plaintiff, long-term service or relationships, compensation itself,

and appointment by a controller do not necessarily rebut the business judgment

rule.51    Plaintiff must provide a basis to find that these alleged conflicts are

material such that they would prevail over the directors’ business judgment. That

the Compensation Committee Defendants did not acquiesce to majority withhold

votes does not indicate a conflict, and shareholders fairly knew that Cablevision is


49
   Tyson, 919 A.2d at 592 (internal quotation marks omitted); accord Leung v.
Schuler, 2000 WL 1478538, at *6 (Del. Ch. Oct. 2, 2000), aff’d, 783 A.2d 124
(Del. 2001) (TABLE).
50
   See, e.g., Seinfeld v. Slager, 2012 WL 2501105, at *14 (Del. Ch. June 29, 2012)
(“[T]he Plaintiff mainly disagrees with a business decision by the Board; this
disagreement does not state a cognizable claim.”).
51
   See supra notes 42-45 and accompanying text.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 23


a controlled company with certain election processes.52 It is not reasonable to infer

that age and retirement defeated independence—Plaintiff has not made fact-based

allegations suggesting that the Compensation Committee Defendants had

infirmities or were dependent on their compensation.53 Additionally, there are no

allegations of how Tese’s decisions were tied to his brother’s general employment

that would lead the Court to deem his discretion sterilized. Concluding that the

Compensation Committee Defendants lacked independence just because they

approved the contested awards would be “circular.”54 This is not a context where

Defendants must prove the efficacy of a special committee, and the totality of the

well-pleaded complaint does not make a reasonably conceivable case that the

directors wanted to remain on the board so much that they sacrificed their

52
   The Dolan Defendants add that plurality votes are generally sufficient to elect
directors under Delaware law and that Plaintiff has not made allegations of
wrongdoing in the election process. See Reply Br. in Supp. of Dolan Defs.’ Mot.
to Dismiss Compl. Pursuant to Ct. of Chancery Rule 12(b)(6) (“DD RB”) 6 (citing
8 Del. C. § 216(3)).
53
   It is conclusory to argue that the Compensation Committee Defendants were
dependent on their director compensation because they had retired from full-time
employment (or worked in the non-profit sector). The Court need not even reach
the statements the Compensation Committee Defendants offer about their
employment histories. There is insufficient basis for concern about the directors’
livelihoods.
54
   See Tyson, 919 A.2d at 588.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 24


professional integrity.   Plaintiff’s allegations that the compensation committee

could not “say no”55 are conclusory.

      Thus, the remaining challenge would be bad faith. There was no violation of

positive law, and there are no allegations of utter failure to fulfill responsibilities.

The Compensation Committee Defendants had no obligation to step down when a

majority of Class A shareholders did not vote in their favor (or to seek approval for

every compensation and governance decision). Given the above discussion of

independence, there is no substance to the contention that the Compensation

Committee Defendants were acting out of an improper motive to benefit James and

Charles. No other theory of improper motive has been developed. The ISS sample

and Cablevision’s sample of peer companies are not exactly the same, but

significant overlap prevents a finding that the compensation committee’s reliance

on its sample was inexplicable.56        A board is not forbidden from seeking


55
  Oral Arg. Tr. 52-54.
56
   The market capitalization range of Cablevision’s sample is from $274.59 billion
to $4.72 billion (using data from 2014); the range of ISS’s sample is from $103
billion to $2.96 billion. See Compl. ¶ 60. If one takes out the highest and lowest
numbers for each sample, the overlap is clearer: the new ranges would be from
$85.45 billion to $4.84 billion for the Cablevision sample and from $85.45 billion
to $4.1 billion for the ISS sample.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 25


management’s input in compensation decisions,57 and the Compensation

Committee Defendants retained a compensation consultant.58 The Court has no

reason to believe, from the complaint, that the compensation decisions were

uninformed, hastily made, or manipulated by James and Charles.

      Regarding the amount of compensation, the Court is poorly equipped to

determine how much the services of an executive are worth. Though undeniably

high, James’s compensation was within the range of compensation paid to CEOs

by arguably comparable companies.59 Charles is not a CEO, but he founded

Cablevision, and the complaint reflects a successful career. The Court also is not

57
   See In re Goldman Sachs Gp., Inc. S’holder Litig., 2011 WL 4826104, at *3, *15
(Del. Ch. Oct. 12, 2011) (dismissing claims for failure to allege demand futility
and noting that the “pleadings indicate[d] that the board adequately informed itself
before making a decision on compensation”); Tyson, 919 A.2d at 591-92 (“That
the Committee was required to consult with other corporate officers is irrelevant:
the committee admittedly retained independent authority and discretion to approve
or modify whatever it received as a recommendation.”).
58
   Plaintiff submits that the Court cannot accept Defendants’ statements that the
compensation consultant (in each of the relevant years) was an outside,
independent advisor. PAB 41-45. She adds assertions that Defendants relied on
consultants who worked for other Dolan entities. The motion to dismiss standard
may be plaintiff-friendly, but it is Plaintiff’s burden to set forth allegations to
warrant scrutiny of the Compensation Committee Defendants’ decision to rely on
an advisor.
59
   See Compl. ¶ 64 (showing higher compensation at one company chosen by
Cablevision and one company chosen by ISS).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 26


aware of authority that suspects bad faith in not discounting compensation when

executives have other obligations. Reasonable minds could differ, but that is not a

reason to find bad faith. That James was given various severance benefits and kept

a modified single-trigger provision, too, is not inexplicable. Severance agreements

can be used to ensure cooperation from executives or to secure other benefits.60

Thus, Plaintiff has failed to rebut the business judgment rule. The fiduciary duty

claims against the Compensation Committee Defendants are dismissed. Plaintiff

cannot recover against the Compensation Committee Defendants unless her

remaining waste contentions survive the motion to dismiss.61


60
   See Zucker v. Andreessen, 2012 WL 2366448, at *8-9 (Del. Ch. June 21, 2012)
(discussing consideration for a severance agreement).
61
   See In re Walt Disney Co. Deriv. Litig. (“Disney II”), 906 A.2d 27, 73-74 (Del.
2006). Furthermore, Cablevision’s charter contains a Section 102(b)(7) provision.
Hannigan Aff. Ex. 9, at 28. “[P]laintiffs must plead a non-exculpated claim for
breach of fiduciary duty against an independent director protected by an
exculpatory charter provision, or that director will be entitled to be dismissed from
the suit.” In re Cornerstone Therapeutics Inc, S’holder Litig., -- A.3d --, 2015 WL
2394045, at *5 (Del. May 14, 2015). Plaintiff argues that “Cornerstone did
nothing to alter” its (and Defendants’) cases about the applicability of entire
fairness. Letter from Joel Friedlander, Esq. 1-2, May 20, 2015. In fact, the Court’s
thinking has not changed since Cornerstone was issued. The Court still is not
convinced that compensation approved by an independent committee receives
entire fairness review by default (or that the business judgment rule has been
rebutted with respect to the Compensation Committee Defendants). It is notable
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 27


      2.     James and Charles

      Plaintiff next argues that James and Charles violated their fiduciary duties of

loyalty and good faith by causing and accepting various compensation awards that

were unfair to Cablevision.62 Defendants emphasize that accepting an award from

an independent committee acting within its business judgment does not breach

fiduciary duties.   To survive the motion(s) to dismiss, Plaintiff must make

sufficient allegations that a fiduciary “preferr[ed] the adverse self-interest of the

fiduciary or of a related person to the interest of the corporation” or engaged in

conduct “qualitatively more culpable than gross negligence.” 63            Prominent

examples of the latter include “intentionally act[ing] with a purpose other than that

of advancing the best interests of the corporation”64 and, in the case of a failure to

act, “knowingly and completely fail[ing] to undertake . . . responsibilities.”65

Some plaintiffs have succeeded at the motion to dismiss stage by “demonstrat[ing]


that the basic non-employee compensation package was not challenged in the
complaint. Again, the Court does not decide whether waste necessarily implicates
the duty of loyalty.
62
   This discussion also uses the term “compensation” broadly.
63
   Disney II, 906 A.2d at 66.
64
   Id. at 67 (internal quotation marks omitted).
65
   Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 243-44 (Del. 2009).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 28


that the fiduciary’s actions were so far beyond the bounds of reasonable judgment

that it seems essentially inexplicable on any ground other than bad faith.”66

      In the executive compensation context, the Court typically defers to the

business judgment of independent directors making compensation decisions. The

Court has declined to scrutinize mere acceptance of compensation determined by

an independent board or committee.67 An officer or a director can breach fiduciary




66
   In re Novell, Inc. S’holder Litig., 2013 WL 322560, at *10 (Del. Ch. Jan. 3,
2013) (internal quotation marks omitted).
67
   See, e.g., Wayne Cnty. Empls.’ Ret. Sys. v. Corti, 2009 WL 2219260, at *12
(Del. Ch. July 24, 2009) (dismissing duty of loyalty claims against insider directors
for securing employment benefits in a merger they largely negotiated because the
“plaintiff ha[d] not alleged facts that rebut[ted] the presumption that the members
of [the company’s] compensation committee and the [nominating and corporate
governance committee] exercised their independent and disinterested business
judgment in approving the employment agreements”), aff’d, 996 A.2d 795 (Del.
2010) (TABLE); In re Walt Disney Co. Deriv. Litig., 907 A.2d 693, 758 (Del. Ch.
2005) (“Ovitz did possess fiduciary duties as a director and officer while these
decisions were made, but by not improperly interjecting himself into the
corporation’s decisionmaking process nor manipulating that process, he did not
breach the fiduciary duties he possessed in that unique circumstance.”), aff’d, 906
A.2d 27 (Del. 2006).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 29


duties, however, by accepting compensation that is clearly improper68 or by

wrongfully influencing compensation decisions.69

      The acts supporting Plaintiff’s theory appear to be causing outcomes by the

reality of control, James’s involvement in selecting a group of peer companies,

James’s negotiating his employment renewal contract, and James and Charles’s

acceptance of the compensation committee’s awards. Again, the existence of a

controller does not defeat the presumption that directors act in an independent,

disinterested manner, and the fiduciary duty claims against the Compensation

Committee Defendants have failed for the reasons above. James or Charles did not

award themselves compensation, and there is no basis in the complaint to infer that

either of the two engaged in behavior that coerced or influenced the Compensation

Committee Defendants to act inconsistently with their responsibilities as directors.

Negotiating with and providing opinions to an independent committee are not

inherently wrongful acts, and they do not support a reasonable inference of


68
   See, e.g., Pfeiffer v. Leedle, 2013 WL 5988416, at *10 (Del. Ch. Nov. 8, 2013)
(“As to the breach of fiduciary duty claim, the Complaint supports a reasonable
inference that Leedle knew or should have known that his receipt of more than
150,000 Stock Options in a year violated the [company’s stock incentive plan].”).
69
   See supra note 67.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 30


wrongdoing in the current context.70 Additionally, it is not wrongful to have other

professional commitments. These facts may exist in a context where other facts

color and inform a finding of wrongdoing. For example, providing opinions to an

independent committee could be wrongful if the analysis were supported by other

facts warranting an inference of improper influence. That is not the case here.

Thus, Plaintiff has not stated a claim that James and Charles breached any

fiduciary duties regarding their compensation awards.

      3.     The Dolan Daughters

      Next, Plaintiff challenges the Dolan Daughters for causing and for accepting

their compensation despite minimal participation and lack of qualifications.71

Although Plaintiff’s briefing claims that Defendants must establish the entire

fairness of the Dolan Daughters’ service and pay, the well-pleaded complaint

essentially asks the Court to adjudicate fiduciary duty claims based on the Dolan

70
   Independent committees are formed to deal with conflicts. See Cornerstone,
2015 WL 2394045, at *8 (“For more than a generation, our law has recognized that
the negotiating efforts of independent directors can help to secure transactions with
controlling stockholders that are favorable to the minority.”).
71
   The complaint may contain references to other aspects of the Dolan Daughters’
appointment, but the focus is on whether the Dolan Daughters should disgorge
their compensation (or, presumably, be removed from the board). See Compl.
¶¶ 118-21 & 45.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 31


Daughters’ degree of effort and competence of service. It bears repeating that the

complaint does not challenge the basic non-employee director compensation

package.72 Neither does it assert claims against the overall board in connection

with those awards and any appointments. There is no allegation that the Dolan

Daughters received compensation for any meetings that they did not attend.

Finally, the complaint does not say that the Dolan Daughters wholly failed to fulfill

their responsibilities.

       Plaintiff offers no authority regarding whether a failure to attend a certain

number of meetings is culpable and how the Court is to evaluate a director’s

qualifications. However, the Delaware General Corporation Law (the “DGCL”)

allows directors to participate in meetings via telephone.73 The DGCL does not


72
   See DD RB 11-12 (highlighting the narrowness of the claims). Defendants
persuasively explain that “because [the Dolan Daughters] are paid the same as
everyone else, the plaintiffs aren’t challenging the level of board comp. per se” but
rather meeting attendance and qualifications to serve. Oral Arg. Tr. 30. As such,
authority requiring directors to prove the fairness of their compensation does not
apply. See, e.g., Calma ex rel. Citrix Sys., Inc. v. Templeton, -- A.3d --, 2015 WL
2265535, at *8 (Del. Ch. Apr. 30, 2015); Cambridge Ret. Sys. v. Bosnjak, 2014
WL 2930869, at *7 (Del. Ch. June 26, 2014).
73
   Section 141(i) expressly provides that, unless otherwise prohibited, a director
may participate in meetings by phone and “participation . . . pursuant to this
subsection shall constitute presence in person at the meeting.” 8 Del. C. § 141(i).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 32


discuss minimum levels of attendance, committee service, or professional

experience.   Rather, it provides the board with broad discretion to manage

corporate affairs (though limited by the law generally, the certificate of

incorporation, and the bylaws).74     Section 225 allows the Court to remove a

director after there has been a finding of a breach of the duty of loyalty, 75 but the

Court has demonstrated reluctance to remove directors absent clear authority to do

so.76 This provides some guidance on the Court’s ability to weigh a director’s

fitness to serve. Also applicable to the claims against the Dolan Daughters are the

general duty of loyalty and good faith standards elaborated supra.

      The Dolan Daughters are non-employee directors and were paid according

to the standard compensation package. As there is no count outlining a breach of

fiduciary duties for the non-employee director compensation awarded generally,

the Court views Plaintiff’s challenge as limited to the Dolan Daughters’ level of

director participation and credentials. First, regarding participation, directors have

various responsibilities, not all of which are performed at meetings. The Dolan

74
   See 8 Del. C. § 141.
75
   8 Del. C. § 225(c).
76
   See Shocking Techs., Inc. v. Michael, 2012 WL 1352431, at *1 & n.5 (Del. Ch.
Apr. 10, 2012).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 33


Daughters did not attend at most half of the board’s meetings in a given year.

Although Cablevision encourages director participation (and the Court will not

deny its importance), missing at most half of the board’s meetings does not show

self-dealing, an improper motive, or a complete failure to fulfill one’s

responsibilities as a director. The Court does not have a bright line rule, but the

complaint does not offer a reasonably conceivable set of facts to support disloyalty

or bad faith through non-participation.

      Secondly, judges are not equipped to evaluate whether an individual is

qualified to serve on a given board. Plaintiff has not made pleadings that could

establish incompetence, an improper motive, or a complete disregard of duty.

There is no obligation to draw the conclusion that family ties and experience at

non-profits are inadequate qualifications to serve as a director of a public company

and, thus, to decline an appointment.77 There is also no reasonably conceivable

breach of the duty of loyalty by the Dolan Daughters stated in the complaint. Even

if the Court were to consider a belated suggestion that the Dolan Daughters

77
   Cf. Disney I, 731 A.2d at 359-60 (taking no issue with the independence of a
school principal serving on the board of the Walt Disney Company). The Court is
reluctant to create a standard whereby any director related to a controller must
prove her worth and qualifications in court.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 34


improperly influenced the level of non-employee compensation, the allegations are

not rooted in fact and reason. It is not conceivable that only the Dolan Daughters

culpably breached duties (as opposed to the entire board) in setting the non-

employee director compensation, accepting positions, attending at least half of all

board meetings in a method recognized by the DGCL, and receiving compensation

scaled to their participation. The choices of Cablevision’s board and the Dolan

Daughters, as pled in the complaint, may have been less than ideal.            Yet

Cablevision’s governance system is public knowledge, and questionable decisions

do not warrant creating a new policing function for the Court.

C. The Waste Claims

      Plaintiff’s final count alleges waste for the Compensation Committee

Defendants’ granting (and James and Charles’s causing and accepting) awards of

stock options that obtained nothing of value for the Company.78 To state a claim

for waste, a plaintiff must sufficiently plead that the directors “authorize[d] an

exchange that is so one sided that no business person of ordinary, sound judgment

78
  Plaintiff draws on authority regarding waste committed by directors. See DD
RB 8 (“Plaintiff has not identified a single case in which an executive who was
awarded a special options grant by an independent compensation committee was
found to be liable for waste by virtue of having accepted the options.”).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 35


could conclude that the corporation has received adequate consideration.”79 This is

a difficult standard based on policy that encourages rational risk-taking by

directors. Retaining the service of an important employee has been recognized as

consideration,80 particularly in the case of stock options.81 “Courts are ill-fitted to

attempt to weigh the adequacy of consideration under the waste standard or, ex-

post, to judge appropriate degrees of business risk.”82 Furthermore, the DGCL

mandates deference to directors’ decisions on the value of options “[i]n the

absence of actual fraud in the transaction.”83

      Although granted by the compensation committee at a time when other

performance awards had failed to vest, the contested options had no value to the

79
   Leung, 2000 WL 1478538, at *4 (internal quotation marks omitted). Conclusory
allegations do not fulfill this burden. In California Public Employees’ Retirement
System v. Coulter, 2002 WL 31888343, at *11 (Del. Ch. Dec. 18, 2002), the Court
observed “insufficient factual allegations to support” the claim that the company’s
stated reason for repricing employees’ options must have been “false because there
was no risk that [certain executives] might leave.” That conclusion was part of a
demand futility analysis, but the reasoning is informative.
80
   E.g., Official Comm. of Unsec. Creds. of Integrated Health Servs., Inc. v. Elkins,
2004 WL 1949290, at *18 (Del. Ch. Aug. 24, 2004).
81
     See Zupnick v. Goizueta, 698 A.2d 384, 387-88 (Del. Ch. 1997)
(“[C]onsideration for stock options is often the reasonable prospect of obtaining
the employee’s valued future services.”).
82
   Brehm, 746 A.2d at 263 (internal quotation marks omitted).
83
   8 Del. C. § 157(b).
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 36


recipients unless Cablevision’s performance improved and the awardees remained

employees. James and Charles were not the only recipients. Additionally, the

speculation that James and Charles “were not going anywhere”84 because the

Dolan family wanted to take the company private and have financial interests in

the Company does not support an inference that James or Charles will always want

to serve as executives.85 The Court declines to suggest that, as Defendants caution,

executives with a large stake in a company cannot be awarded incentive-based

compensation because it is obvious that they will never leave.

      Ultimately, Plaintiff has not sufficiently pled that the compensation

committee’s option awards were irrational or otherwise impermissible. This is not

a case where James and Charles have no work to do for Cablevision, the amounts

are shockingly high in comparison to Cablevision’s value, or the pricing has been

manipulated. The complaint does not support allegations of wrongful interference

by James and Charles or reason to know that the awards were improper. Because

the Compensation Committee Defendants’ option awards did not constitute waste,

84
   Compl. ¶ 76.
85
   Plaintiff may challenge the compensation committee’s stated purpose for the
option awards, but she must support this challenge with non-conclusory
allegations.
Friedman v. Dolan
C.A. No. 9425-VCN
June 30, 2015
Page 37


James and Charles did not cause or accept any wasteful award. Plaintiff’s claims

for waste against the Compensation Committee Defendants, James, and Charles

therefore fail.

                                     *****

       For the reasons above, Defendants’ motions to dismiss are granted.86

       IT IS SO ORDERED.

                                      Very truly yours,

                                      /s/ John W. Noble

JWN/cap
cc: Register in Chancery-K




86
   The request for leave to amend the complaint is denied pursuant to Court of
Chancery Rule 15(aaa). Plaintiff has not developed a theory of good cause that
justifies amendment at this late stage.